[DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                                                                    U.S. COURT OF APPEALS
                                                                      ELEVENTH CIRCUIT
                                                                          MAY 27, 2008
                                        No. 06-13896
                                                                       THOMAS K. KAHN
                                                                            CLERK

                           D. C. Docket No. 05-00153 CR-C-S

UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

                                            versus

BRENDA McCALL,

                                                           Defendant-Appellant.



                      Appeal from the United States District Court
                          for the Middle District of Alabama


                                       (May 27, 2008)

Before DUBINA and BARKETT, Circuit Judges, and SCHLESINGER,* District
Judge.

____________________
*Honorable Harvey E. Schlesinger, United States District Judge for the Middle District of
Florida, sitting by designation.
PER CURIAM:

      A federal indictment charged Appellant, Brenda McCall (“McCall”), with

three crimes: two counts of aiding and abetting the distribution of

pseudoephedrine with knowledge that it would be used to manufacture

methamphetamine – one for an April 10, 2003 sale, and another for an April 17,

2003 sale – and one count of conspiracy to manufacture methamphetamine. A

jury found McCall not guilty on the conspiracy charge and the April 10 charge,

but found her guilty of the April 17, 2003 sale.

      The issues presented on appeal are:

      (1) Whether the Government presented sufficient evidence for a reasonable

jury to conclude that McCall knew the pseudoephedrine she sold on April 17

would be used to manufacture methamphetamine;

      (2) Whether the district court erred in charging the jury with a “deliberate

ignorance” instruction; and

      (3) Whether the district court abused its discretion in admitting the

testimony of Investigator Tony Helms.

      “We review a district court’s decision to deny a motion for judgment of

acquittal based on sufficiency of the evidence de novo.” United States v. Dulcio,

441 F.3d 1269, 1276 (11th Cir. 2006). In determining whether the Government

                                          2
presented sufficient evidence, the court “must review the evidence in the light

most favorable to the [G]overnment and draw all reasonable factual inferences in

favor of the jury’s verdict.” Id. “Where an appellant has objected to a jury

instruction at trial, we review the court’s decision to use that instruction for abuse

of discretion.” United States v. Dean, 487 F.3d 840, 847 (11th Cir.2007), cert.

denied, 128 S. Ct. 1444 (2008). We review for abuse of discretion the district

court’s admission of evidence. See United States v. Maragh, 174 F.3d 1202, 1204

(11th Cir.1999).

      After reviewing the record, reading the parties’ briefs, and having the

benefit of oral argument, we conclude that there is no merit to any of the

arguments McCall makes in this appeal and, accordingly, we affirm her

conviction.

      AFFIRMED.




                                           3